 


115 HRES 128 EH: Supporting respect for human rights and encouraging inclusive governance in Ethiopia.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 128 
In the House of Representatives, U. S.,

April 10, 2018
 
RESOLUTION 
Supporting respect for human rights and encouraging inclusive governance in Ethiopia. 
 
 
Whereas the Federal Democratic Republic of Ethiopia has been an important partner of the United States and a regional leader in promoting economic growth, global health, and peace and security; Whereas Ethiopia has helped advance the national interests of the United States and regional partners, including through contributions to international peacekeeping, combating radical Islamist extremism and other forms of terrorism, and regional cooperation through the African Union; 
Whereas Ethiopia has made great strides in addressing significant challenges in global health, child survival, and food security; Whereas Ethiopia’s transition from authoritarian rule to participatory democracy has not kept pace with other reforms; 
Whereas the ruling Ethiopian Peoples’ Revolutionary Democratic Front (EPRDF) claimed to win 99.6 percent of the vote in elections that were deemed neither free nor fair in 2010 and all 546 parliamentary seats in 2015, thereby further consolidating the EPRDF’s single party rule; Whereas the Charities and Societies Proclamation and Anti-Terrorism Proclamation, both enacted in 2009, have accelerated the contraction of democratic space, severely limited the practice of fundamental human rights, enabled abuses by security forces, and impeded efforts to promote accountability for such abuses in Ethiopia; 
Whereas government forces launched a violent crackdown on protests by ethnic Oromo and Amhara over their perceived marginalization in 2015, resulting in hundreds of deaths and tens of thousands of arrests; Whereas the Government of Ethiopia has recently released hundreds of political prisoners, but has continued to periodically detain government critics and opposition figures; 
Whereas the Government of Ethiopia has periodically imposed a state of emergency that even further restricts freedoms of assembly, association, and expression, including through blockage of mobile internet access and social media communication; Whereas the 2017 Department of State Country Report on Human Rights Practices for Ethiopia cited serious human rights violations, including arbitrary arrests, killings, and torture committed by security forces, restrictions on freedom of expression and freedom of association, politically motivated trials, harassment, and intimidation of opposition members and journalists; and 
Whereas these persistent human right abuses, including state-sponsored violence against civilians in the Oromia, Amhara, and Somali regions of Ethiopia, as well as the abuse of laws to stifle journalistic freedoms, stand in direct contrast to democratic principles, violate the Constitution of Ethiopia, and undermine Ethiopia’s position as a regional leader for economic growth, peace, and security: Now, therefore, be it  That the House of Representatives— 
(1)recognizes and commends Ethiopia’s efforts to promote regional peace and security, including through the contribution of peacekeeping forces to regional and United Nations peacekeeping operations; (2)recognizes the importance of continued United States and Ethiopian partnership in combating terrorism, promoting economic growth and opportunity, and addressing global health challenges;  
(3)notes with deep concern persistent reports of widespread human rights abuses and the contraction of democratic space in Ethiopia, which may threaten stability and reverse economic progress over the long term; (4)condemns the use of excessive force by Ethiopian security forces, including the killing of unarmed protesters, and the wrongful arrest and detention of journalists, students, activists, and political leaders exercising their constitutional rights to freedom of assembly, association, and expression; 
(5)recognizes and commends the recent peaceful and voluntary transfer of authority from Prime Minister Hailemariam to new Prime Minister Abiy and welcomes Prime Minister Abiy’s inaugural speech calling for open political competition and the defense of fundamental human rights; (6)calls on the Government of Ethiopia to— 
(A)lift the state of emergency;  (B)repeal or amend proclamations used as a tool to suppress human rights in Ethiopia, including the Charities and Societies Proclamation and Anti-Terrorism Proclamation of 2009, and respect the rights of Ethiopian citizens to freedom of assembly and expression, in keeping with Articles 30 and 29 of the Ethiopian Constitution; 
(C)end the use of excessive force by Ethiopian security forces and hold accountable those responsible for killing, torturing, or otherwise abusing the human rights of civilians exercising their constitutional rights through fair and public trials; (D)release all activists, journalists, and opposition figures who have been wrongfully imprisoned for exercising their constitutional rights, including those arrested for reporting about public protests; 
(E)improve transparency around development policies and activities that may infringe upon the human rights of local communities; and (F)allow for an independent examination of the state of human rights in Ethiopia by a rapporteur appointed by the United Nations; 
(7)urges protesters in Ethiopia to refrain from the use or incitement of violence in demonstrations; (8)urges opposition groups and the Government of Ethiopia to directly engage in peaceful discussions to air grievances and broaden political discourse; 
(9)calls on the Department of State and the United States Agency for International Development— (A)to engage in a cooperative effort with the Government of Ethiopia in the formulation of a comprehensive strategy, in coordination with other donors, to help advance democracy, rule of law, human rights, economic growth, and peace and security in Ethiopia; 
(B)continue to strengthen ties with Ethiopia, including through the provision of appropriate levels and forms of security assistance, in correlation to the Ethiopian Government’s own demonstrated commitment to democracy, rule of law, human rights, economic growth, and peace and security in the region; (C)condemn human rights abuses and the excessive use of force by Ethiopian security forces while pressing for the release of individuals wrongfully detained; and 
(D)hold accountable individuals responsible for gross human rights violations in Ethiopia through appropriate mechanisms, which may include the imposition of targeted sanctions pursuant to the Global Magnitsky Human Rights Accountability Act (Public Law 114–328); and (10)stands by the people of Ethiopia and supports their peaceful efforts to increase democratic space and to exercise the rights guaranteed by the Ethiopian Constitution. 
 
Karen L. Haas,Clerk.
